DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               OLD DOMINION INSURANCE COMPANY,
                           Appellant,

                                     v.

                  PINES DENTAL ASSOCIATES, INC.,
                             Appellee.

                              No. 4D16-4125

                              [August 3, 2017]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case
No. CACE-16-008638.

  Patrick J. Carleton of Groelle & Salmon P.A., West Palm Beach, for
appellant.

  Timothy H. Crutchfield of Mintz Truppman, P.A., North Miami, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.